United States Court of Appeals
                     For the First Circuit


No. 19-1372

                     MANUEL A. SOTO-VITTINI,

                           Petitioner,

                               v.

               WILLIAM P. BARR, Attorney General,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                             Before

                   Torruella, Boudin, Kayatta,
                          Circuit Judges.




     Todd C. Pomerleau, with whom Jeffrey B. Rubin and Rubin
Pomerleau PC were on brief, for petitioner.
     Rodolfo D. Saenz, Trial Attorney, U.S. Department of Justice,
Civil Division, Office of Immigration Litigation, with whom Joseph
H. Hunt, Assistant Attorney General, Civil Division, and Bernard
A. Joseph, Senior Litigation Counsel, Office of Immigration
Litigation, were on brief, for respondent.


                         August 24, 2020
           BOUDIN, Circuit Judge.              Manuel Soto-Vittini ("Soto-

Vittini"), a native and citizen of the Dominican Republic, seeks

review of a Board of Immigration Appeals ("BIA") decision ordering

his removal.

           Soto-Vittini entered the United States in 2001 as a

lawful permanent resident.           In May 2018, he pled guilty to drug

possession with the intent to distribute.                 Mass. Gen. Laws ch.

94C, § 32A(a).    The Department of Homeland Security ("DHS") then

sought to remove him because his drug conviction constituted an

"aggravated felony" under the Immigration and Nationality Act

("INA").   8 U.S.C. §§ 1101(a)(43); 1227(a)(2)(A)(iii).

           In a written decision, the immigration judge ("IJ")

ruled   that,   based   on     his   drug     conviction,    Soto-Vittini     was

removable and ineligible for cancellation of removal.                       Soto-

Vittini sought review by the BIA, which affirmed the IJ's decision.

This appeal followed.

           Soto-Vittini first argues that the IJ never obtained

jurisdiction    over    his    removal      proceedings     because   his   first

"Notice to Appear" failed to provide the date and time of his

removal    hearing.       We     have    repeatedly       rejected    the    same

jurisdictional claim.         See Goncalves Pontes v. Barr, 938 F.3d 1,

7 (1st Cir. 2019); see also United States v. Mendoza-Sánchez, 963

F.3d 158, 161 (1st Cir. 2020) (collecting cases).



                                      - 2 -
             Soto-Vittini also contests the BIA's determination that

his drug conviction under section 32A(a) of Massachusetts General

Laws Chapter 94C ("section 32A(a)") is an "aggravated felony" under

the INA.   This legal conclusion is reviewed de novo.            Campbell v.

Holder, 698 F.3d 29, 32 (1st Cir. 2012).

             A permanent resident convicted of an "aggravated felony"

after admission is not only removable under the INA, 8 U.S.C.

§ 1227(a)(2)(A)(iii), but also ineligible for cancellation of

removal, id. § 1229b(a).      "[I]llicit trafficking in a controlled

substance"--which     includes    "any     felony   punishable    under   the

Controlled    Substances   Act"--is      an   "aggravated   felony."      Id.

§ 1101(a)(43)(B); 18 U.S.C. § 924(c)(2).

             Moncrieffe v. Holder dictates a "categorical approach"

when deciding whether a state drug conviction qualifies as an

"illicit trafficking in a controlled substance" offense under the

INA.   569 U.S. 184, 192 (2013).         A conviction qualifies if there

is a realistic probability that the minimum conduct criminalized

by the state drug statute is necessarily conduct that would be

punishable as a felony under the Controlled Substances Act ("CSA").

See De Lima v. Sessions, 867 F.3d 260, 263 (1st Cir. 2017) (citing

Moncrieffe, 569 U.S. at 190).

             On appeal, Soto-Vittini argues that section 32A(a) is

categorically     overbroad      because      the   differing     mens    rea

requirements for accomplice liability under state and federal law

                                   - 3 -
make it such that a defendant could be held liable under section

32A(a), but not the CSA.    We do not agree, even assuming the scope

of accomplice liability is relevant to the categorical inquiry

here, see United States v. Capelton, 966 F.3d 1, 6 (1st Cir. 2020).

          Massachusetts      law    requires     that   an    accomplice

"intentionally assist[] the principal in the commission of the

crime . . . , sharing with the principal the mental state required

for that crime."    Commonwealth v. Hanright, 994 N.E.2d 363, 368

(Mass. 2013) (quoting Commonwealth v. Richards, 293 N.E.2d 854,

860 (Mass. 1973)), abrogated on other grounds by Commonwealth v.

Brown, 81 N.E.2d 1173, 1182 (Mass. 2017).         Under section 32A(a),

the requisite mental state is an intent to distribute. Mass. Gen.

Laws ch. 94C, § 32A(a).     Federal law requires that an accomplice

"intend[] to facilitate th[e] offense's commission."         Rosemond v.

United States, 572 U.S. 65, 76 (2014).         Comparing these two mens

rea requirements, there is no "realistic probability," Moncrieffe,

569 U.S. at 191, that a defendant could satisfy the Massachusetts

standard, but not the federal one.

          In short, because the mens rea to convict an accomplice

under section 32A(a) is no broader than under the CSA, Soto-

Vittini's state drug conviction amounts to "illicit trafficking in

a controlled substance," and, thus, an "aggravated felony" under

the INA. 8 U.S.C. § 1101(a)(43)(B).         This conclusion makes it

unnecessary   to   reach   Soto-Vittini's   remaining    argument   that

                                   - 4 -
section 32A(a) is not an "illicit trafficking" offense because it

lacks a trafficking element.   See Berhe v. Gonzales, 464 F.3d 74,

80 (1st Cir. 2006).

          Affirmed.




                               - 5 -